Per Curiam.

The defendants in error contend, that the statute of the 28th of February, 1817, (sess. 40. ch. 55.) ought to receive the same construction as the act (sess. 41. ch. 25.) requiring specifications on judgments by confession. We think, however, that there is ground for a different construction. There is some difference in the phraseology of the two statutes; and there is some difference, also, in the • reason of the case. In the case of insolvency, the inven*22tory and specification of debts are preliminary, and the opposing creditor has his day to investigate and oppose, at the hearing before the Judge. But it is quite otherwise in the case a judgment entered up by confession, on a warrant of attorney. If the specification, in the former case, is such as fairly tq apprize the creditors of the general ground of indebtedness, so as to give them a clue to inquiry, it seems to us to be sufficient. It might lead to fraud, on the part of creditors, if they were permitted to lie by, and not oppose the discharge: and then, after the debtor has acquired a new credit, to fall upon him, and strip him of property with which new creditors may have intrusted him. There are many exceptions which ought to be allowed, if made by the creditors at the hearing, before the discharge is granted, which ought not to be listened to afterwards. If it were not so, there would be no use, in fact, of the previous notice and hearing; for a wary creditor would not urge his objections until after the discharge, when it would be impossible to amend the specification, or obviate the objection.
The judgment of the Court below must be reversed.
Judgment reversed.